          CASE 0:21-cv-01267-SRN-TNL Doc. 26 Filed 08/25/21 Page 1 of 3




                                                                                   CYNTHIA B. MORGAN
                                                                              Direct Dial: (610) 408-2022
                                                                              Direct Fax: (610) 854-1865
                                                                     Email: cmorgan@rubinfortunato.com

                                           August 25, 2021

  Via ECF
  Honorable Tony N. Leung
  U.S. Magistrate Judge
  United States District Court
  District of Minnesota
  leung_chambers@mnd.uscourts.gov

         Re:     CAIR FOUNDATION, INC., d/b/a Council on American-Islamic Relations
                 and CAIR v. Asma Lori Saroya; Case No. 21-cv-1267 (SRN/TNL)
                 Letter Concerning the Issuance of a Protective Order

  Dear Magistrate Judge Leung:

          This Firm represents CAIR FOUNDATION, INC., d/b/a Council on American-Islamic
  Relations and CAIR (“CAIR”) in the above-referenced matter. Pursuant to the Court’s August
  19, 2021 Order (ECF No. 24), CAIR hereby writes in support of its proposed protective order, a
  copy of which has been emailed directly to chambers in word format as directed. In support
  thereof, CAIR states the following:

         This matter stems from Defendant Asma Lori Saroya’s (“Saroya”) systemic and repeated
  defamatory attacks on her former employer CAIR and her misappropriation of CAIR’s
  confidential and proprietary information. In the three years since her employment with CAIR
  ended, Saroya has published hundreds, if not thousands, of defamatory statements related to
  CAIR on social media platforms and other web-based platforms, as well as through targeted
  email and social media communications to CAIR’s partners and donors. She has accused CAIR
  of committing sexual misconduct and other “abuses” against its employees and threatened to file
  a lawsuit against CAIR labeling it a terrorist organization.

          After CAIR initiated the instant litigation, Saroya’s attack only increased and she has
  continued to publish documents and information exchanged between the parties and filed in this
  Court onto her social media platforms and in other forms of written communication. When
  CAIR first requested that the parties enter into a Stipulated Protective Order, Saroya stated that a
  protective order would “be not only an affront to the principle that judicial proceedings are
  supposed to be public ones and to basic fairness but an unconstitutional infringement of
  Defendant’s rights of expression” and she would “oppose such a move.” Accordingly, CAIR has



                                  Rubin, Fortunato & Harbison P.C.

1200 Liberty Ridge Drive, Suite 220, Wayne, Pennsylvania 19087 | 610.408.2000 | www.rubinfortunato.com
        CASE 0:21-cv-01267-SRN-TNL Doc. 26 Filed 08/25/21 Page 2 of 3



Honorable Tony N. Leung
July 22, 2021
Page 2

reason to believe that Saroya will publish CAIR’s confidential and proprietary information
produced in discovery if the information is not protected from dissemination pursuant to a
protective order.

       The parties met and conferred on the language of a stipulated order using this Court’s
template, but remain in disagreement on three material terms.

       1.      The Definition of Confidential Documents

       First, with respect to the definition of Confidential Documents in Section 1(b), Saroya
requested to add that such documents:

       “do not include documents or testimony provided by third parties who do not
       designate the documents/testimony confidential or documents that are part of the
       public record, including without limitation court and agency filings that are not
       under seal, deposition testimony taken, documents produced and interrogatories
       issued in other proceedings that are not subject to protection under governing
       protective order, information available on the internet, and any documents or
       information that is available to the public…”

In response, CAIR agreed to include language stipulating that documents are not
confidential that are part of the public record or available to the public. CAIR also
agreed that the party designating confidential documents must do so in “good faith.”
However, CAIR does not agree that documents provided by third parties who do not
designate the documents/testimony confidential could never be subsequently designated
as “Confidential” or “Attorneys’ Eyes Only” by CAIR and precluded from public
disclosure. By way of example, a third party may produce documents that it received
from CAIR pursuant to a valid and enforceable confidentiality or non-disclosure
agreement. In the event that occurs, CAIR would be well within its rights to designate
those document as “Confidential.” Likewise, Saroya should not be permitted to disclose
documents that she receives from a third party that CAIR has already produced as
“Confidential” or “Attorneys’ Eyes Only” in an attempt to end-run the protective order.

       2.      Attorney’s Eyes Only

         In Section 3(b)(5), Soraya deleted the Court’s template language that a party may
receive confidential documents “subject to paragraph 3(c)” as well as paragraph 3(c)
itself, which is an “Attorneys’ Eyes Only” (“AEO”) provision. CAIR requests that both
provisions remain included in the Protective Order issued by this Court. Saroya has
admitted that she is currently establishing a competing organization, and CAIR believes
that she misappropriated its confidential donor lists to use those lists specifically to
defame CAIR and solicit its donors for her own endeavors. CAIR requests that the
Court’s template AEO provision remain in the Order in the event that CAIR is required to
disclose documents and information that it believes in good faith will result in the risk of
competitive disadvantage or harm. In an effort to resolve Saroya’s concerns regarding
what information could be designated as AEO, CAIR proposes that the protective order
        CASE 0:21-cv-01267-SRN-TNL Doc. 26 Filed 08/25/21 Page 3 of 3



Honorable Tony N. Leung
July 22, 2021
Page 3

incorporate the definition of AEO documents accepted by the court in Fair Isaac Corp. v.
Experian Info. Sols.:

       A party may designate as “Confidential—Attorneys' Eyes Only” any document,
       deposition testimony, answer to interrogatory, or answer to request for admission
       that constitutes or discloses highly sensitive information that the Designating
       Party in good faith believes is unknown to or not readily ascertainable by the
       other party, its employees, the trade, or the public and that would damage the
       designating party if disclosed to the other party, its employees, or the public. All
       copies, abstracts, excerpts, analysis, or other writings that contain, reflect or
       disclose the substance of documents designated “Confidential—
       Attorneys' Eyes Only” shall also be deemed highly confidential.

No. 06-4112 (ADM/JSM), 2009 U.S. Dist. LEXIS 146112, at *13-14 (D. Minn. July 10,
2009).

       3.      Requirement that witnesses and third party experts receiving
               Confidential Documents execute a declaration.

         Saroya requested to include any witness called to testify at a deposition or hearing
in this action as “a person who may receive a Confidential Document” pursuant to
Section 3 of the template order. CAIR does not object to this inclusion. CAIR simply
requests that witnesses who receive documents designated “Confidential” from the
parties in preparation for or during depositions be required to execute an agreement
acknowledging that they have read and understand the terms of the Protective Order and
agree to its terms. CAIR also requests that the AEO provision apply to deponents as well
as to Saroya. CAIR has attached its proposed agreement as Exhibit A to its proposed
order.

        Despite Saroya’s contentions, CAIR’s proposed protective order does not stifle her rights
in any fashion. If Saroya objects to any of CAIR’s proposed designations, she is free to
challenge those designations pursuant to the mechanisms delineated in the proposed order. But
if Saroya is permitted to publish third party productions that are subject to valid and enforceable
confidentiality agreements or view CAIR’s highly sensitive information and use it for her own
competing organization, then CAIR will be irreparably harmed with no mechanism for recovery.

       Accordingly, CAIR respectfully requests that this Court issue its proposed order.

                                              Respectfully,



                                              Cynthia B. Morgan


cc:    Counsel of Record (via ECF)
